                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SUMMIT FIRE PROTECTION CO., a
Minnesota corporation, doing business
as SUMMIT COMPANIES;                                          8:19CV188

                   Plaintiff,
                                                        PROTECTIVE ORDER
      vs.

TED REICH,

                   Defendant.


      Upon consideration of the parties’ joint request for entry of a Protective
Order, (Filing No. 21), the Court enters the following Protective Order governing
the disclosure of confidential Discovery Material by a Producing Party to a
Receiving Party in this Action.


      1)    Definitions. As used in this Order:

            a.     Action refers to the above-captioned litigation.

            b.     Discovery Material includes all information exchanged between the
                   parties, whether gathered through informal requests or
                   communications between the parties or their counsel, or gathered
                   through formal discovery conducted pursuant to Rules 30 through
                   36, and Rule 45. Discovery Material includes information within
                   documents, depositions, deposition exhibits, and other written,
                   recorded, computerized, electronic or graphic matter, copies, and
                   excerpts or summaries of documents disclosed as required under
                   Rule 26(a).

            c.     A Producing Party is a party to this litigation, or a non-party either
                   acting on a party’s behalf or responding to discovery pursuant to a
                   Rule 45 subpoena, that produces Discovery Material in this Action.

            d.     A Receiving Party is a party to this litigation that receives Discovery
                   Material from a Producing Party in this Action.
       2)     Confidential Discovery Material. This Protective Order applies to all

confidential Discovery Material produced or obtained in this case. For the purposes of

this Protective Order, confidential Discovery Material shall include:

              a.     Commercial information relating to any party’s business including,
                     but not limited to, tax data, financial information, financial or
                     business plans or projections, proposed strategic transactions or
                     other business combinations, internal audit practices, procedures,
                     and outcomes, trade secrets or other commercially sensitive
                     business or technical information, proprietary business and
                     marketing plans and strategies, studies or analyses by internal or
                     outside experts, competitive analyses, customer or prospective
                     customer lists and information, profit/loss information, product or
                     service pricing or billing agreements or guidelines, and/or
                     confidential project-related information;

              b.     Personnel data of the parties or their employees, including but not
                     limited to employment application information; the identity of and
                     information received from employment references; wage and
                     income information; benefits information; employee evaluations;
                     medical evaluation and treatment information and records;
                     counseling or mental health records; educational records; and
                     employment counseling, discipline, or performance improvement
                     documentation;

              c.     Information concerning settlement discussions and mediation,
                     including demands or offers, arising from a dispute between a party
                     and a non-party;

              d.     Medical or mental health information;

              e.     Records restricted or prohibited from disclosure by statute; and

              f.     Any information copied or extracted from the previously described
                     materials, including all excerpts, summaries, or compilations of this
                     information or testimony, and documentation of questioning,
                     statements, conversations, or presentations that might reveal the
                     information contained within the underlying confidential Discovery
                     Material.

       3)     Manner of Confidential Designation. A Producing Party shall affix a

“CONFIDENTIAL” designation to any confidential Discovery Material produced in this

Action.

                                             2
             a.     As to documentary information (defined to include paper or
                    electronic documents, but not transcripts of depositions or other
                    pretrial or trial proceedings), the Producing Party must affix the
                    legend “CONFIDENTIAL” to each page that contains protected
                    material.

             b.     If only a portion or portions of the information on a document page
                    qualifies for protection, the Producing Party must clearly identify the
                    protected portion(s) (e.g., by using highlighting, underlining, or
                    appropriate markings in the margins).

             c.     If it is not feasible to label confidential Discovery Material as
                    “CONFIDENTIAL,” the Producing Party shall indicate via cover
                    letter or otherwise at the time of production that the material being
                    produced is CONFIDENTIAL.

      Counsel for a disclosing party may further designate confidential

Discovery Material as CONFIDENTIAL--ATTORNEYS' EYES ONLY if such

counsel concludes in good faith that the material is or contains non-public

information that is highly sensitive proprietary information including, but not

limited to, trade secrets, privileged information, or nonpublic technical, financial,

personal   or     business   information.       Discovery   Material   designated      as

CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY means any document

which bears the legend CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY or,

if it is not feasible to label the Discovery Material, which the producing party

indicates via cover letter or otherwise at the time of production as

CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY.

      4)     Timing of Confidential Designation.

             a.     Except as otherwise stipulated or ordered, or where discovery is
                    made available for inspection before it is formally disclosed,
                    Discovery Material that qualifies for protection under this Order



                                            3
                    must be clearly so designated before the material is disclosed or
                    produced.

              b.    If the Producing Party responds to discovery by making Discovery
                    Material available for inspection, the Producing Party need not affix
                    confidential designations until after the Receiving Party has
                    selected the material it wants to receive. During the inspection and
                    before the designation, all material made available for inspection is
                    deemed “CONFIDENTIAL.” After the Receiving Party has identified
                    the Discovery Material it wants produced, the Producing Party must
                    determine which materials, or portions thereof, qualify for protection
                    under this Order, and designate the materials as “CONFIDENTIAL”
                    and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY as required
                    under this order.

       5)     Qualified Recipients. For the purposes of this Protective Order, the

persons authorized to receive confidential Discovery Material (hereinafter “Qualified

Recipient”) are:

        For information designated as CONFIDENTIAL:
              a.    The Parties, including any members, council members, officers,
                    board members, directors, employees, or other legal
                    representatives of the parties;

              b.    Legal counsel representing the parties, and members of the
                    paralegal, secretarial, or clerical staff who are employed by,
                    retained by, or assisting such counsel; including vendors who are
                    retained to copy documents or electronic files, provide technical,
                    litigation support, or mock trial services, or provide messenger or
                    other administrative support services;

              c.    Any non-expert witness during any deposition or other proceeding
                    in this Action, and counsel for that witness;

              d.    Potential witnesses and their counsel, but only to the extent
                    reasonably related to the anticipated subject matter of the potential
                    witness’s deposition, trial, or hearing testimony for this Action, so
                    long as such persons agree to maintain the confidential Discovery
                    Material in confidence per the terms of this Order, and provided that
                    such persons may only be shown copies of confidential Discovery
                    Material and may not retain any such material;

              e.    Consulting or testifying expert witnesses who will be providing
                    professional opinions or assistance for this Action based upon a

                                           4
               review of the CONFIDENTIAL information, and the staff and
               assistants employed by the consulting or testifying experts;

          f.   Any mediator or arbitrator retained by the parties to assist with
               resolving and/or settling the claims of this Action and members of
               the arbitrator’s or mediator’s staff and assistants;

          g.   The parties’ insurers for this Action, and their staff and assistants,
               members, officers, board members, directors or other legal
               representatives;

          h.   Court reporters for depositions taken in this Action, including
               persons operating video recording equipment and persons
               preparing transcripts of testimony;

          i.   The court and its staff, any court reporter or typist recording or
               transcribing hearings and testimony, and jurors; and

          j.   Any auditor or regulator of a party entitled to review the confidential
               Discovery Material due to contractual rights or obligations, or
               federal or state laws, or court orders, but solely for such contractual
               or legal purposes.

For information designated as “CONFIDENTIAL INFORMATION-ATTORNEYS’
EYES

ONLY”:

          a.   Legal counsel representing the Receiving Parties, and members of
               the paralegal, secretarial, or clerical staff who are employed by,
               retained by, or assisting such counsel;

          b.   Consulting or testifying experts for the Receiving Party, defined to
               include only those experts retained or employed to assist the
               Receiving party in preparing for trial or any other proceeding in the
               Action and who need access to the CONFIDENTIAL
               INFORMATION-ATTORNEYS EYES ONLY information to provide
               such assistance, and who are not employed by, or an agent or
               representative for, the Receiving Party, nor anticipated to become
               an employee, agent or representative of the Receiving Party in the
               near future;

          c.   If necessary to promote alternative dispute resolution, any mediator
               or arbitrator (and their assistants or staff) retained by the parties
               who needs access to the CONFIDENTIAL INFORMATION-



                                       5
                    ATTORNEYS EYES ONLY information to assist the parties with
                    resolving the claims of this Action;

              d.    Court reporters for depositions taken in this Action, including
                    persons operating video recording equipment and persons
                    preparing transcripts of testimony; and

              e.    The court and its staff, any court reporter or typist recording or
                    transcribing hearings and testimony, and jurors.

         6)   Dissemination by the Receiving Party. Counsel for the Receiving Party

shall:

              a.    Require Qualified Recipients who are non-expert witnesses or
                    expert witnesses and consultants and who receive information
                    designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
                    ATTORNEYS' EYES ONLY to review and agree to the terms of this
                    Protective Order and execute a copy of the Agreement attached
                    hereto as Appendix A before receiving confidential Discovery
                    Material.

              b.    Instruct witnesses, consultants, and outside counsel who assist
                    with case preparation or represent a witness that disclosure of the
                    information     designated     as    “CONFIDENTIAL”         and/or
                    CONFIDENTIAL--ATTORNEYS' EYES ONLY is prohibited as set
                    forth herein.

              c.    Maintain a list of any confidential Discovery Material disclosed and
                    to whom, along with the executed copies of the Appendix A
                    Agreement.

         The prohibition on disclosing information designated as “CONFIDENTIAL”
and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY exists and is enforceable
by the court even if the person receiving the information fails or refuses to sign
the Appendix A Agreement.

         7)   Duty as to Designations.         Each Producing Party that designates

information or items as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS' EYES

ONLY must exercise reasonable care to limit any such designation to specific material

that qualifies under the appropriate standards, and designate only those parts of


                                           6
material, documents, items, or oral or written communications that qualify, so that other

portions of the material, documents, items, or communications for which protection is

not warranted are not swept unjustifiably within the ambit of this Order. Broadly

described, indiscriminate, or routinized designations are prohibited.

       8)     Limitations on Use. Confidential Discovery Material shall be used by the

Receiving Party only to prepare for and conduct proceedings herein and not for any

business or other purpose whatsoever.

       9)     Maintaining    Confidentiality.    Discovery    Material       designated   as

“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY shall be held in

confidence by each Qualified Recipient to whom it is disclosed, shall be used only for

purposes of this action, and shall not be disclosed to any person who is not a Qualified

Recipient. Each party, each Qualified Recipient, and all counsel representing any party,

shall use their best efforts to maintain all information designated as “CONFIDENTIAL”

and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY in such a manner as to prevent

access, even at a hearing or trial, by individuals who are not Qualified Recipients.

       Nothing herein prevents disclosure beyond the terms of this Protective
Order if the party claiming confidentiality consents in writing to such disclosure. It
is   anticipated   Summit     will   mark    certain    documents       it   produces     as
“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” which could include the
documents Summit alleges Defendant Reich copied. In the event these
documents are produced as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
and the need arises for defense counsel to disclose certain aspects/properties of
the documents to his client, counsel for the parties will hold a meet and confer
conference call to discuss what aspects/properties of the documents can be
disclosed to Defendant. If the parties are unable to agree on the parameters of

                                            7
disclosing certain aspects/properties of the documents, the parties agree to seek
assistance from the Magistrate in arriving at a solution.

       10)    Copies. Discovery Material designated as “CONFIDENTIAL” and/or

CONFIDENTIAL--ATTORNEYS' EYES ONLY shall not be copied or otherwise

reproduced by the Receiving Party, except for transmission to Qualified Recipients,

without the written permission of the Producing Party or, in the alternative, by order of

the court. However, nothing herein shall restrict a Qualified Recipient from loading

confidential documents into document review platforms or programs for the purposes of

case or trial preparation or making working copies, abstracts, digests, and analyses of

information designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'

EYES ONLY under the terms of this Protective Order.

       11)    Docket Filings. All documents of any nature including, but not limited to,

briefs, motions, memoranda, transcripts, discovery responses, evidence, and the like

that are filed with the court for any purpose and that contain Discovery Material

designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY

shall be provisionally filed under restricted access with the filing party’s motion for leave

to file restricted access documents. A party seeking to file Discovery Material under

restricted access must comply with the court’s rules and electronic docketing

procedures for filing such motions.

       12)    Depositions. The following procedures shall be followed at all depositions

to protect the integrity of all Discovery Material designated as “CONFIDENTIAL” and/or

CONFIDENTIAL--ATTORNEYS' EYES ONLY:

              a.     Only Qualified Recipients may be present at a deposition in which
                     such information is disclosed or discussed.

                                             8
              b.     All deposition testimony which discloses or discusses information
                     designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
                     ATTORNEYS' EYES ONLY is likewise deemed designated as
                     “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES
                     ONLY.

              c.     Information   designated     as    “CONFIDENTIAL”      and/or
                     CONFIDENTIAL-ATTORNEYS' EYES ONLY may be used at a
                     nonparty deposition only if necessary to the testimony of the
                     witness.

       13)    Challenges to Confidentiality Designations. A Receiving Party that

questions the Producing Party’s confidentiality designation will, as an initial step, contact

the Producing Party and confer in good faith to resolve the dispute. If the parties are

unable to resolve the dispute without court intervention, they shall schedule a

conference call with the magistrate judge assigned to the case before engaging in

written motion practice. If a written motion and briefing are necessary and the

information in dispute must be reviewed by the court to resolve that motion, the

confidential information shall be filed under restricted access pursuant to the court’s

electronic docketing procedures. The party that produced the information designated as

“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY bears the

burden of proving it was properly designated. The party challenging a “CONFIDENTIAL”

and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY designation must obtain a court

order before disseminating the information to anyone other than Qualified Recipients.

       14)    Use at Court Hearings and Trial. Subject to the Federal Rules of

Evidence, Discovery Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL-

ATTORNEYS' EYES ONLY may be offered and received into evidence at trial or at any

hearing or oral argument. A party agreeing to the entry of this order does not thereby

waive the right to object to the admissibility of the material in any proceeding, including


                                             9
trial. Any party may move the court for an order that Discovery Material designated as

“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY be reviewed in

camera or under other conditions to prevent unnecessary disclosure.

       15)    Return or Destruction of Documents. Upon final termination of this

Action, including all appeals, each party shall make reasonable efforts to destroy all

Discovery    Material   designated    as   “CONFIDENTIAL”       and/or   CONFIDENTIAL--

ATTORNEYS' EYES ONLY. The destroying party shall notify the producing party when

destruction under this provision is complete. If a party is unable to destroy all Discovery

Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES

ONLY, that material shall be returned to the Producing Party or the Producing Party’s

counsel. This Protective Order shall survive the final termination of this action, and it

shall be binding on the parties and their legal counsel in the future.

       16)    Modification. This Protective Order is entered without prejudice to the

right of any party to ask the court to order additional protective provisions, or to modify,

relax or rescind any restrictions imposed by this Protective Order when convenience or

necessity requires. Disclosure other than as provided for herein shall require the prior

written consent of the Producing Party, or a supplemental Protective Order of the court.

       17)    Additional Parties to Litigation. In the event additional parties are joined

in this action, they shall not have access to Discovery Material as “CONFIDENTIAL”

and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY until the newly joined party, by its

counsel, has executed and, at the request of any party, filed with the court, its

agreement to be fully bound by this Protective Order.

       18)    Sanctions.


                                            10
      a.    Any party subject to the obligations of this order who is determined
            by the court to have violated its terms may be subject to sanctions
            imposed by the court under Rule 37 of the Federal Rules of Civil
            Procedure and the court’s inherent power.

      b.    Confidentiality designations that are shown to be clearly unjustified
            or that have been made for an improper purpose (e.g., to
            unnecessarily prolong or encumber the case development process
            or to impose unnecessary expenses and burdens on other parties)
            expose the designating party to sanctions. Upon discovering that
            information was erroneously designated as CONFIDENTIAL and/or
            CONFIDENTIAL--ATTORNEYS' EYES ONLY, the Producing Party
            shall promptly notify all other Parties of the improper designation

19)   Inadvertent Disclosure of Protected Discovery Material.

      a.    A Producing Party that inadvertently fails to properly designate
            Discovery Material as “CONFIDENTIAL” and/or CONFIDENTIAL--
            ATTORNEYS' EYES ONLY shall have 14 days from discovering
            the oversight to correct that failure. Such failure shall be corrected
            by providing written notice of the error to every Receiving Party.

      b.    Any Receiving Party notified that confidential Discovery Material
            was received without the appropriate confidentiality designation as
            authorized under this order shall make reasonable efforts to
            retrieve any such documents distributed to persons who are not
            Qualified Recipients under this order, and as to Qualified
            Recipients, shall exchange the undesignated or improperly
            designated documents with documents that include the correct
            “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES
            ONLY designation.

20)   Disclosure of Privileged or Work Product Discovery Material.

      a.    The production of attorney-client privileged, or work-product
            protected electronically stored information (“ESI”) or paper
            documents, whether disclosed inadvertently or otherwise, is not a
            waiver of the privilege or protection from discovery in this case or in
            any other federal or state proceeding. This Protective Order shall
            be interpreted to provide the maximum protection allowed by
            Federal Rule of Evidence 502(d). Nothing contained herein is
            intended to or shall serve to limit a party’s right to conduct a review
            of documents, ESI or information (including metadata) for
            relevance, responsiveness and/or segregation of privileged and/or
            protected information before production.



                                   11
      b.    Any party who discloses documents that are privileged or otherwise
            immune from discovery shall promptly upon discovery of such
            disclosure, advise the Receiving Party and request that the
            documents be returned. The Receiving Party shall return such
            produced documents or certify their destruction, including all
            copies, within 14 days of receiving such a written request. The
            party returning such produced documents may thereafter seek
            reproduction of any such documents pursuant to applicable law.




Dated this 11th day of June, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                 12
WE SO MOVE and agree to abide by the terms of this Order.

           Dated this ___ day of ______________ 2019.



SUMMIT FIRE PROTECTION, INC.,             TED REICH, Defendant,
d/b/a SUMMIT COMPANIES, Plaintiff,

                                          By:
By:
                                         Daniel J. Epstein
John L. Lingelbach, #20429
                                         Goosmann Law Firm, PLC
Elizabeth A. Hoffman, #25875
                                         17838 Burke Street, #250
Cassandra M. Langstaff, #26592
                                         Omaha, NE 68118
KOLEY JESSEN P.C., L.L.O. 1125
                                         epsteind@goosmannlaw.com
South 103 Street, Suite 800
                                         Attorney for Defendant.
Omaha, NE 68124
402-343-3820
402-390-9005 (fax)
john.lingelbach@koleyjessen.com
elizabeth.hoffman@koleyjessen.com
Casandra.langstaff@koleyjessen.com

Attorneys for Plaintiff.


                                          By:
                                          John P. Passarelli
                                          Kutak Rock LLP
                                          1650 Farnam Street
                                          Omaha, NE 68102
                                          john.passarelli@kutakrock.com
                                          Attorney for Total Fire and Security, Inc.
                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEBRASKA

SUMMIT FIRE PROTECTION CO.                           Case No. 8:19-cv-188
d/b/a SUMMIT COMPANIES, a
Minnesota corporation,
                   Plaintiff,                               EXHIBIT A
vs.

TED REICH,
                   Defendant,



        I hereby acknowledge that I am about to receive Confidential Information
supplied in connection with the above-captioned case. I understand that such
information is being provided to me pursuant to the terms and restrictions of the
Protective Order entered in this case. I have been given a copy of the Protective
Order, have read the Protective Order, and agree to be bound by its terms. I
understand that Confidential Information as defined in the Protective Order, or
any notes or other records that may be made regarding any such materials, shall
not be disclosed to any persons except as permitted by the Protective Order.


        Dated this ____ day of ________________, 2019.




Printed Name                                    Signature



4819-2628-1368.1
